IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 436 WAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
TRACY STEELE SMITH,                         :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal and

Petition for Release of Notes of Testimony and All Related Documents are DENIED.